Case 1:20-cv-24573-DPG Document 16 Entered on FLSD Docket 03/29/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 1:20-CV-24573-DPG

  VICTOR ARIZA,

         Plaintiff,

  vs.

  CG BRICKELL, LLC, d/b/a
  KOMODO, a foreign limited liability
  company,

        Defendant.
  ______________________________________/

         PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

         Plaintiff VICTOR ARIZA, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil

  Procedure, hereby voluntarily dismisses all his claims in this action with prejudice.

         Dated: March 29, 2021

         Respectfully submitted,

  RODERICK V. HANNAH, ESQ., P.A.                       LAW OFFICE OF PELAYO
  Counsel for Plaintiff                                DURAN, P.A.
  4800 N. Hiatus Road                                  Co-Counsel for Plaintiff
  Sunrise, FL 33351                                    4640 N.W. 7th Street
  T. 954/362-3800                                      Miami, FL 33126-2309
  954/362-3779 (Facsimile)                             T. 305/266-9780
  Email: rhannah@rhannahlaw.com                        305/269-8311 (Facsimile)
                                                       Email: pduran@pelayoduran.com

  By____s/ Roderick V. Hannah __                       By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                                   PELAYO M. DURAN
        Fla. Bar No. 435384                                  Fla. Bar No. 0146595
Case 1:20-cv-24573-DPG Document 16 Entered on FLSD Docket 03/29/2021 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 29th day of March, 2021, a true and correct of the

  foregoing was electronically filed and served via transmission of Notice of Electronic Filing

  generated by CM/ECF on all counsel or parties of record on the Service List below:


  Aqueelah S. Mitchell, Esq.
  WOOD, SMITH, HENNING & BERMAN
  701 Brickell Avenue, Suite 1640
  Miami, FL 33131-4927
  amitchell@wshblaw.com

  Attorneys for Defendant
  CG BRICKELL, LLC d/b/a KOMODO

                                              /s/ Roderick V. Hannah
                                                  Roderick V. Hannah
